AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Page I of I



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                v.                                                   (For Offenses Committed On or After November I, 1987)


                  Francisco Martinez-Martinez                                        Case Number: 2:19-mj-9818

                                                                                    Federal Defenders
                                                                                    Defendant's Attorney


REGISTRATION NO. 72284408
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                   Count Number(s)
8:1325(a)(2)                      Eluding Examination and Inspection (Misdemeanor)                                     1

 D The defendant has been found not guilty on count(s)                        ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               D TIME SERVED                                        ---~2~9_ _ _ _ days

 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~   Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



                                               FILED
                                                                                    ORABLE RUTH B      EZ MONTENEGRO
                                    CLERK, U.S. DISTRICT COURT                    ITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT.   CALIFORNIA
                                  BY                                     DEPUTY

Clerk's Office Copy                                                                                                               2:19-mj-9818
